Citation Nr: 1535354	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-03 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder non specified (NOS). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2006 to July 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD with depressive disorder NOS and assigned an initial 50 percent evaluation effective July 23, 2010.  Jurisdiction over the claims file is held by the RO in St. Petersburg, Florida.    


FINDING OF FACT

The Veteran's PTSD with depressive disorder NOS most nearly approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD with depressive disorder NOS are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in the July 2010 rating decision on appeal with an initial 50 percent evaluation assigned effective July 23, 2010.  The Veteran contends that an increased initial rating is warranted as his PTSD and depression have caused severe impairment to social functioning. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.

The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

With respect to the schedular criteria, the Veteran manifests symptoms that are specifically contemplated by the currently assigned 50 percent rating.  Service and post-service treatment records demonstrate the presence of PTSD symptoms including disturbances of motivation and mood, mild memory impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has also consistently reported other symptoms contemplated by a 50 percent rating, such as depression, nightmares, hypervigilance, intrusive thoughts, and irritability.  The November 2009, August 2012, and June 2015 VA examiners characterized these symptoms as mild to moderate in severity and the Board finds that they are of similar severity, frequency, and duration as those contemplated by an increased 50 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of PTSD symptoms that are no more than moderate.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Throughout the claims period, the Veteran's GAF scores have ranged from 52 to 69, consistent with moderate to mild symptoms and impairment.  Id.  

The Veteran's service-connected PTSD has resulted in occupational and social impairment, but the medical and lay evidence establishes that the impairment is only moderate in severity.  With respect to occupational impairment, the Veteran's lay statements support a finding of moderate dysfunction.  He reported during the November 2009 VA contract examination that he was working as a healthcare specialist at the Winn Army Community Hospital, but had a strained relationship with his supervisor.  He appears to have stopped working sometime before the August 2012 VA examination; at that time, he reported he was taking classes at a local community college and working towards a master's degree.  The Veteran continued to attend school throughout the claims period, but has complained of difficulties completing his school work due to memory and concentration problems.  During a January 2013 mental health evaluation at the Tampa VA Medical Center (VAMC) he also stated that he managed two rental properties he owned with his wife and cared for his adopted child.  The lay evidence therefore establishes that while the Veteran has encountered some difficulty in a formal work environment, he has attended school, managed rental properties, and worked within the home.  

The objective medical evidence also establishes occupational impairment that is no more than moderate.  The March 2010 Medical Board Evaluation (MEB), November 2009 VA contract examination, and June 2015 VA examination reports include findings of occupational impairment with only an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, consistent with a 30 percent evaluation under the general rating formula.  The only other VA examination, performed in August 2012, included a finding of occupational impairment with reduced reliability and productivity associated with the current 50 percent evaluation.  The August 2012 VA examiner also specifically found that there was no evidence of severe occupational impairment and identified mild to moderate deficits to occupational functioning.  More recently, the June 2015 VA examiner found that the Veteran was able to understand and follow instructions, was not impaired in his ability to retain information, and was able to respond appropriately to co-workers, supervisors, and the public.  Similarly, testing performed at a June 2012 speech pathology consultation at the VAMC indicated mild to moderate impairments to attention and memory.  These findings clearly establish the presence of occupational dysfunction that most nearly approximates moderate and the current 50 percent rating.  

The Veteran has also manifested moderate social impairment due to his service-connected PTSD.  He has remained married to his wife for over 20 years and they have adopted two children during the claims period.  While he described his relationship with his wife and family as difficult in October 2010 and February 2013 correspondence, these reports are inconsistent with statements he provided while undergoing VA psychiatric care and during the November 2009, August 2012, June 2015 VA examinations.  The medical evidence documents the Veteran's statements that his relationship with his wife is stable and he specifically noted that they had a "great relationship" during the June 2015 VA examination.  The Veteran also reported that he has made some friends in Florida since they moved to the state in 2001 and keeps in contact with his extended family.  His PTSD clearly results in some isolative behavior and the Veteran has credibly reported that he avoids crowds and has lost interest in activities he used to enjoy, such as attending church, going to movies, or playing golf.  However, the totality of his social impairment is clearly no more than moderate and is contemplated by the currently assigned 50 percent rating. 

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The Board acknowledges that the Veteran's PTSD has clearly resulted in a depressed mood and some impairment to work, school, and family relations.  As noted above, however, this impairment is no more than moderate and clearly does not manifest dysfunction in these areas that is of similar severity as contemplated by an increased 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).  There is also no evidence that the service-connected psychiatric disorder has affected the Veteran's judgment or thought processes.    

The record also does not demonstrate the presence of symptoms associated with an increased 70 percent rating, or others of similar severity, frequency, and duration.  The Veteran specifically denied experiencing suicidal or homicidal ideation throughout the claims period and there is no evidence his PTSD affects his ability to function independently, appropriately, or effectively.  While he manifests some social impairment, he has remained close with his family and a few friends and is therefore capable of establishing and maintaining some effective relationships.  He has reported hypervigilance manifested by checking and rechecking the locks on doors and windows, but there is no other evidence of similar "obsessional rituals." Therefore, the Board finds that the Veteran's PTSD most nearly approximates the current 50 percent evaluation and an increased schedular rating is not warranted at any time during the claims period.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD with depressive disorder is manifested by symptoms such as a depressed mood, nightmares, and moderate occupational and social impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

A claim for entitlement to TDIU was most recently denied in an April 2013 rating decision.  Since that time, the Veteran has not alleged, and the record does not show, that he is unemployable.  Although he has not held formal employment through all of the claims period, the record indicates that he manages several management properties and works in the home caring for his adopted children.  The Veteran has also completed some college courses during the claims period.  There is no medical evidence that the Veteran's PTSD has rendered him unemployable and a remand of a claim for TDIU is not necessary in this case. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for an increased rating for PTSD, the Veteran has initiated an appeal of the assigned disability rating following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the July 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The SOC mailed in January 2013 set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under these diagnostic codes.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and other federal medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claim, most recently in June 2015 in response to the Board's February 2015 remand instructions.  The claim for an increased rating was also readjudicated in the June 2015 supplemental statement of the case (SSOC).  VA has therefore complied with the duty to assist and the February 2015 Board remand.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  





ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD with depressive disorder NOS is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


